Kernochan, P. J.
The appellant was convicted of violating section 207 of article 19, chapter 14, of the Code of Ordinances of the City of New York: “No person, firm or corporation shall collect or deliver any of the items specified in section 201 hereof for the purpose of washing, drying, starching or ironing unless so collecting or delivering as the agent of a duly licensed laundry.”
The evidence in this case proved that the appellant collected and delivered laundry as defined in section 201 of the ordinance, and it was also conceded that he solicited new business when the *154occasion offered, and that he was not the agent of a duly licensed laundry, but was the agent of the Household Laundry Corporation, whose place of business was in the State of New Jersey, and that he collected laundry in the city of New York, namely, borough of Richmond, city of New York.
The validity of the- judgment is attacked on these grounds: (a) That the Household Laundry Corporation is engaged in interstate commerce within the meaning of article I, section 8, clause 3, of the Constitution of the United States, and, therefore, the ordinance is unconstitutional since it attempts to regulate interstate commerce, (b) The laundry ordinance as set forth in article 19 of chapter 14 of the Code of City Ordinances is not a valid exercise of police power.
The validity of the judgment depends upon whether the Household Laundry Corporation was engaged in interstate commerce when it employed the appellant as its agent to collect and deliver articles to be laundered or that had been laundered at its plant in New Jersey, for if it was, then there was a violation of article I, section 8, clause 3, of the Constitution of the United States, which reads: “ The Congress shall have power * * * 3. To regulated Commerce with foreign Nations, and among the several States, and with the Indian tribes.” '
In the case of Gibbons v. Ogden (9 Wheat. 1, at p. 189) Chief Justice Mabshall defined commerce not only as the buying and selling, or the interchange of commodities, but that it was something more; it is “ the commercial intercourse between nations and parts of nations, in all its branches, and is regulated by prescribing rules for carrying on that intercourse.”
Later decisions of the Supreme Court of the United States have included the transmitting of telegrams (Pensacola Telegraph Co. v. Western Union Telegraph Co., 96 U. S. 1); the sale of correspondence school courses (International Textbook Co. v. Pigg, 217 U. S. 91, at p. 106); radio transmission (United States v. American Bond & Mortgage Co., 31 F. [2d] 448, at p. 454) as being interstate commerce.
The case of Kansas City v. Seaman (99 Kan. 143; 160 Pac. 1139) is very similar to the case at bar, involving as it does the collecting and delivery of laundry in Kansas City, Kan., by an agent of a laundry located in Kansas City, Mo.' Pobteb, J., in his opinion, concurred in by all the justices of the Supreme Court of Kansas, says: “ The collecting and transporting of the thing from one state to another, and the return of it after the labor and service has been performed, is trade intercourse between citizens of different states.”
*155On the authority of this case, which to my mind is compelling, I vote to reverse the judgment on the law; facts examined and no errors found therein and the complaint dismissed. Defendant discharged.
All concur; present, Kernochan, P. J., Salomon and Dale, JJ.